Exhibit GENESENSE TECHNOLOGIES INC. and ZOR PHARMACEUTICALS, LLC EXCLUSIVE LICENSE AGREEMENT April 8, 2008 EXCLUSIVE LICENSE AGREEMENT Table of Contents Article 1 Definitions and Interpretation 1 1.1 “Affiliate” 1 1.2 “Agreement” 1 1.3 “Applicable Law(s)” 2 1.4 “Books and Records” 2 1.5 “Business Day” 2 1.6 “Clinical Trial” 2 1.7 “Collateral” 2 1.8 “Commercialization” 2 1.9 “Competent Authority(ies)” 2 1.10 “Control” or “Controlled” 2 1.11 “Covering”, “Cover” and “Covered” 3 1.12 “Development” and “Developed” 3 1.13 “Development Milestone” 3 1.14 “Development Program” 3 1.15 “Development Program Amendment” 3 1.16 “Diligent Efforts” 3 1.17 “EMEA” 3 1.18 “FDA” 4 1.19 “Field of Use” 4 1.20 “First Commercial Sale” 4 1.21 “Governmental Approval(s)” 4 1.22 “IND(s)” 4 1.23 “Improvements” 4 1.24 “Intellectual Property” 4 1.25 “Know How” 4 1.26 “Licensed Product” 5 1.27 “Licensee’s Know-How” 5 1.28 “Licensee’s Patent Rights” 5 1.29 “Licensor’s Know-How” 5 1.30 “Licensor’s Patent Rights” 5 1.31 “Manufacturing” 5 1.32 “Marketing Authorization” 5 1.33 “Milestone Payment” 5 1.34 “NDA” 6 1.35 “Net Sales” 6 1.36 “Party” 7 1.37 “Patent Rights” 7 1.38 “Person” 7 1.39 “Phase I Clinical Trial” 7 1.40 “Phase I/II Clinical Trial” 7 1.41 “Phase II Clinical Trial” 7 1.42 “Phase III Clinical Trial” 7 1.43 “Release Event” 8 1.44 “Royalty Term” 8 1.45 “Sublicensee” 8 1.46 “Term” 8 1.47 “Territory” 8 ii 1.48 “Third Party” 8 1.49 “Trademark” means the trademark VIRULIZIN®, which trademark is registered as set out in Schedule B. 9 1.50 “Valid Claim” 9 1.51 Interpretation 9 Article 2 Grant, Security Interest 10 2.1 Grant of License by Licensor 10 2.2 Animal Use of Licensed Product 10 2.3 Sublicenses by Licensee 11 2.4 Improvements 12 2.5 Grant of License by Licensee 12 2.6 Sublicenses by Licensor 12 2.7 Trademark Rights 13 2.8 No Implied License 13 2.9 Security Interest 14 Article 3 Technology Transfer 15 3.1 Initial Technology Transfer 15 3.2 Technical Assistance 15 Article 4 Regulatory Compliance 16 4.1 Ownership and Maintenance of Governmental Approvals 16 4.2 Licensee Obligations 16 4.3 Licensor Participation; Sharing of Information 16 4.4 Adverse Events Reporting 17 4.5 Rights of Reference 18 4.6 Access to Manufacturers 18 Article 5 Development 19 5.1 Development Rights 19 5.2 Development 19 5.3 Diligent Efforts 19 5.4 Licensee’s Disclosures and Reports 19 5.5 Mutual Disclosures and Reports 20 5.6 Establishment of Medical and Scientific Advisory Board 21 5.7 Co-negotiation for Commercial Supply of the Licensed Product 21 Article 6 Commercialization 21 6.1 Commercialization Efforts 21 6.2 Commercialization Program 21 Article 7 Royalties and other Consideration 22 7.1 Obligation to Pay 22 7.2 Royalties on Net Sales 23 7.3 Royalty Adjustment 23 7.4 Payment in Lieu of Royalties 24 7.5 Acknowledgement 24 7.6 Generic Competition 24 7.7 Royalties respecting Sublicenses for South America 25 7.8 No Multiple Royalties 25 7.9 Combination Products 25 7.10 Development Based Milestone Payments 25 7.11 Place of Payment, Taxes and Conversions 26 7.12 Time for Payment 26 7.13 Interest 27 7.14 No Set-Off 27 7.15 Royalty Reduction for Infringement 27 Article 8 Reports and Records 27 8.1 Records and Audits 27 iii 8.2 Royalty Statements 28 8.3 Confidential Treatment of Reports 28 8.4 Non-Monetary Consideration 29 Article 9 Patent Prosecution and Maintenance 29 9.1 Prosecution and Maintenance 29 9.2 Costs 29 9.3 No Dispute 30 Article 10 Dispute Resolution 30 10.1 Disputes 30 10.2 Performance to Continue 31 10.3 Determination of Patents and Other Intellectual Property 31 Article 11 Term and Termination 31 11.1 Term 31 11.2 Termination for Failure to make Payments 31 11.3 Termination for Breach 32 11.4 Failure to Use Diligent Efforts 32 11.5 Termination by Licensee 34 11.6 Bankruptcy, Dissolution and Winding Up 34 11.7 Expiry of Royalty Term on a Country by Country Basis 34 11.8 Consequences of Termination 34 11.9 Survival 35 Article 12 Infringement and Other Actions 36 12.1 Notice of Infringement of Patent Rights 36 12.2 Enforcement of Patent Rights 36 12.3 Licensor’s Rights 36 12.4 Infringement by Licensed Product 36 12.5 Allocation of Damages Recovered 36 12.6 Credit of Litigation Costs 37 12.7 Cooperation 37 Article 13 Representations and Warranties 37 13.1 Mutual Representations and Warranties 37 13.2 Representations and Warranties of Licensor 38 Article 14 Limitation of Liability, Indemnity 40 14.1 NO IMPLIED WARRANTIES 40 14.2 Licensee Indemnity 40 14.3 Licensor Indemnity 41 Article 15 Use of Names and Publication 41 15.1 Use of Name 41 15.2 No Agency 41 15.3 Publication 42 Article 16 Confidentiality 42 16.1 Confidentiality and Non-Use 42 16.2 Limited Disclosure by Licensor 43 Article 17 Miscellaneous Provisions 43 17.1 Assignment 43 17.2 Binding Nature and Inurnment 43 17.3 Compliance with Applicable Laws 43 17.4 Counterparts; Facsimile 43 17.5 Entire Agreement; Amendment 44 17.6 Force Majeure 44 17.7 Further Assurances 44 17.8 Law 44 17.9 No Consequential Damages 44 17.10 Payments, Notices and Other Communications 44 iv 17.11 Benefits of Bankruptcy Laws and Liquidated Damages 45 17.12 Payment of Own Fees and Expenses 46 17.13 Severability 46 17.14 Waiver 46 17.15 Publicity 46 17.16 Witness 46 EXCLUSIVE LICENSE AGREEMENT This Exclusive License Agreement, effective as of April 8, 2008, (the “Effective Date”) is entered into by and between GENESENSE TECHNOLOGIES INC., a corporation incorporated under the laws of Canada, having a place of business at 2 Meridian Road, Toronto, Ontario, Canada M9W 4Z7 (“Licensor”) and ZOR PHARMACEUTICALS, LLC a Delaware limited liability company, having a place of business at (REDACTED:Zor Address) (“Licensee”). WHEREAS, Licensor has proprietary rights and know-how relating to a product extracted from bovine bile and known by the tradename “Virulizin”®; WHEREAS, Licensee wishes to obtain an exclusive license for the manufacture, use, distribution, marketing and sale of Virulizin within the territory described in this agreement; and WHEREAS, Licensor is prepared to grant such a license, on the terms and conditions contained in this agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the Parties hereto, intending to be legally bound, agree as follows: Article 1 Definitions and Interpretation For the purposes of this Agreement, the following words and phrases shall have the following meanings: 1.1 “Affiliate” means, with respect to any entity, any entity that directly or indirectly controls, is controlled by, or is under common Control with such entity.As used in this Section 1.1: 1.1.1 “control” means direct or indirect control of at least fifty percent (50%) of the voting securities of an entity or, if such entity does not have outstanding voting securities, at least fifty percent (50%) of the directorships or similar positions with respect to such entity; and 1.1.2 “entity” means any corporation, company, association, joint venture, partnership, trust or any other organization that has independent legal authority; PROVIDED that in the case of jurisdictions in which the maximum percentage ownership permitted by law for a foreign investor is less than fifty percent (50%), such lower percentage shall be substituted in the preceding sentence if such foreign investor has the power to direct the management and policies of such entity. 1 1.2 “Agreement” means this agreement, including the schedules hereto and any written agreement, document or instrument entered into, made or delivered pursuant to the terms hereof, and as any of them may from time to time be supplemented or amended. 1.3 “Applicable Law(s)” means the United States Federal Food, Drug and Cosmetic Act of 1938, as amended, and all other applicable laws, rules, regulations and guidelines within the Territory that apply to the import, export, research and development, manufacture, marketing, distribution or sale of the Licensed Product in the Field of Use in the Territory or the performance of either Party’s obligations under this Agreement (including disclosure obligations as required by the United States Securities and Exchange Commission or other comparable exchange or securities commission having authority over a Party) to the extent applicable and relevant to such Party. 1.4 “Books and Records” means, in whatever media, any and all books and records, documents, reports and accounts in connection with or relating to the Licensed Product and its Development and Commercialization including, without limitation, the books of account described in Section 8.1. 1.5 “Business Day” means any day other than a Saturday, Sunday or commercial holiday in either Toronto, Ontario or New York, New York. 1.6 “Clinical Trial” means a Phase I Clinical Trial, a Phase I/II Clinical Trial, a Phase II Clinical Trial or a Phase III Clinical Trial. 1.7 “Collateral” has the meaning set out in Section 2.9. 1.8 “Commercialization” means any and all activities directed to marketing, advertising, promoting, detailing, distributing, importing, exporting or selling the Licensed Product. 1.9 “Competent Authority(ies)” means, collectively, the entities in each country in the Territory with authority to grant a Marketing Authorization or otherwise having jurisdiction over the testing, manufacture, use, storage, import, transport, promotion, marketing or sale of medicinal products intended for human use, including but not limited to the FDA (in the case of the United States) and the EMEA (in the case of the countries within the European Union). 2 1.10 “Control” or “Controlled” means, with respect to any Intellectual Property or Books and Records, the possession (whether by license, other than pursuant to this Agreement, or ownership) by a Party of the ability to grant to the other Party access or a license as provided herein without violating the terms of any agreement or other arrangement, existing before or after the Effective Date with any Third Party. 1.11 “Covering”, “Cover” and “Covered” means, with respect to a Patent Right, that, but for a license granted to a party under a Valid Claim included in such Patent Right, the practice by such party of an invention claimed in such Patent Right would infringe such Valid Claim or in the case of a Patent Right that is a patent application, would infringe a Valid Claim in such patent application if it were to issue as a patent. 1.12 “Development” and “Developed” means the conduct of research and development activities relating to the Licensed Product for use in the Field of Use, including all formulating, processing, Manufacturing, preclinical and other testing, clinical and other studies, and other activities (including test method development, toxicology studies, statistical analysis and report writing, packaging, labeling and regulatory affairs, product approval and registration activities) necessary or desirable to obtain and maintain Marketing Authorization of the Licensed Product in the Field of Use. 1.13 “Development Milestone” means the events set out in Part I and Part II of ExhibitF, as applicable. 1.14 “Development Program” means the Development Program to be prepared by Licensee pursuant to the provisions of Section5.2, as amended by any Development Program Amendments. 1.15 “Development Program Amendment” means either a Development Program Amendment defined in Section11.4.1, or an amendment to a Development Program agreed between Licensor and Licensee pursuant to Section11.4.2, as the case may be. 1.16 “Diligent Efforts” means, with respect to Licensee’s obligations under the terms of this Agreement, the good faith and sustained application by Licensee of timely diligent effort (including the application of sufficient financial, human and material resources) and the exercise of prudent business and scientific judgment, all at least consistent with high industry standards that a similar biotechnology company devotes to Development and Commercialization, as the case may be, of products with similar scientific and commercial potential including: (i)promptly assigning responsibility for such obligation to specific employee(s) who are held accountable for progress and monitor such progress on an on-going basis; (ii)setting and consistently seeking to achieve specific, meaningful and measurable objectives for carrying out such obligations; and (iii)making and implementing decisions and allocating resources designed to advance progress with respect to such objectives. 3 1.17 “EMEA” means the European Agency for Evaluation of Medicinal Products and any successor entity thereto. 1.18 “FDA” means the United States Food and Drug Administration and any successor entity thereto. 1.19 “Field of Use” means, subject to the provisions of Section2.2, all indications and therapeutic uses in humans. 1.20 “First Commercial Sale” means, with respect to a country within the Territory, the first bona fide sale for use, consumption or resale of the Licensed Product by or on behalf of Licensee or any of its Affiliate(s) or Sublicensee(s) after all Marketing Approvals have been granted in such country.Sales for test marketing, sampling and promotional uses, clinical trial purposes or compassionate or similar use shall not be considered to constitute a First Commercial Sale.A sale to a Sublicensee or an Affiliate of a Party shall not constitute a First Commercial Sale unless the Sublicense or Affiliate is the end user of the Licensed Product. 1.21 “Governmental Approval(s)” means, with respect to any country, any and all approvals (including any applicable governmental price and reimbursement approvals), licenses, registrations, or authorizations of any Competent Authority necessary for the manufacture, use, storage, import, transport, promotion, marketing and commercial sale (including without limitation, packaging and labelling) of the Licensed Product for use in the Field of use in thatcountry, including, but not limited to, approvals of biologics license applications, new drug applications, orphan drug applications, and product license applications (and their respective foreign counterparts), but excluding import permits. 1.22 “IND(s)” means an investigational new drug application as defined in 21 C.F.R. Section 312 et seq. for the FDA in the United States or equivalent application to the Competent Authorities of other countries in the Territory, to commence clinical testing of a drug in humans, as defined by the FDA in the United States, or other applicable Competent Authority, as the same may be amended, supplemented or replaced from time to time. 1.23 “Improvements” means any modification of the Licensor’s method of Manufacturing the Licensed Product. 1.24 “Intellectual Property” means Patent Rights, trade names, trademarks, copyright, trade dress, industrial and other designs, and Know How, and all other forms of intellectual property, all whether or not registered, or capable of registration. 4 1.25 “Know How” means, in respect of each Party, all tangible or intangibleinformation, know-how, inventions, discoveries, trade secrets, data and materials, whether patentable or not, including but not limited to: formulations, in vitro, preclinical or clinical design, information or results, other proprietary materials, processes, including but not limited to manufacturing processes, data, drawings, sketches, designs, testing and test results, and regulatory information. 1.26 “Licensed Product” means the finished pharmaceutical product, for use in the Field of Use, extracted from bovine bile by means of Licensor’s Manufacturing process as of the Effective Date and any Improvements thereto, and known by the trade mark “Virulizin”®. 1.27 “Licensee’s Know-How” means the Know-How Controlled by Licensee that (REDACTED: Definition) 1.28 “Licensee’s Patent Rights” means any Patent Rights Controlled by Licensee Covering (REDACTED: Definition) 1.29 “Licensor’s Know-How” means the Know-How Controlled by Licensor that is specific to the (REDACTED: Definition) 1.30 “Licensor’s Patent Rights” means: 1.30.1 the Patent Rights set forth in ExhibitA; and 1.30.2 (REDACTED: Definition) ExhibitA shall be amended in writing from time to time to reflect the foregoing. 1.31 “Manufacturing” means all activities associated with the production, manufacturing, manufacturing scale-up, process development, processing, purifying, filling, finishing, quality stability testing, impurity characterization, quality control and packaging. 5 1.32 “Marketing Authorization” means the Governmental Approvals necessary in a particular country in the Territory for the marketing and sale of the Licensed Product in the Field of Use in that country. 1.33 “Milestone Payment” means each of the payments set out in Section7.10. 1.34 “NDA” means a New Drug Application, and all amendments and supplements thereto, for a Marketing Authorization by the FDA as defined in 21 CFR §314.50 et seq., as such act or regulations may be amended, supplemented or replaced from time to time, to commence commercial sale of the Licensed Product in the United States and any other comparable term and act as applicable with regard to a new drug application and all amendments, supplements or replacements to such act or regulations in any other country in the Territory. 1.35 “Net Sales” “Net Sales” means the total gross amounts received for sales of Licensed Product by or on behalf of Licensee, any of its Affiliates, and any of their respective Sublicensees, less only the sum of the following, to the extent included in the invoice price: (REDACTED: Formula) 1.35.2 The components of the deduction from Net Sales, as listed in Section1.35(a) through (g) above, shall be determined in the ordinary course of business using the accrual method of accounting in accordance with Generally Accepted Accounting Principles applicable in the United States. 6 1.35.3 Notwithstanding anything herein to the contrary, the transfer of the Licensed Product to a Third Party without consideration to Licensee in connection with the research, development, testing or demonstration of the Licensed Product shall not be considered a sale of the Licensed Product under this Agreement.Nor shall the transfer of Licensed Product solely for indigent or similar public support or compassionate use programs be considered a sale of Licensed Product under this Agreement. 1.35.4 Notwithstanding anything herein to the contrary, the transfer of Licensed Product among Licensee, its Affiliates and/or its Sublicensees shall not be considered a sale of Licensed Product under this Agreement unless such Affiliate or Sublicensee is the end user of such Licensed Product. 1.36 “Party” means Licensor or Licensee; “Parties” means Licensor and Licensee. 1.37 “Patent Rights” means any patents, patent applications (and any patents to issue therefrom), and any corresponding provisional, incomplete or other applications for patent filed in any jurisdiction based upon or claiming priority from any such patents or patent applications, and all divisionals, continuations, continuations-in-part, reissues, extensions, substitutions, re-examinations, renewals, supplemental protection certificates, patents of importation or patents of addition to any of the foregoing. 1.38 “Person” means any individual, partnership, corporation, business trust, trust, joint stock company, unincorporated association, joint venture, governmental authority or any other entity that has legal capacity to own property in their own name or to sue or be sued. 1.39 “Phase I Clinical Trial” means the first study of the Licensed Product in humans conducted in any country in the Territory, using single and multiple ascending doses or that would otherwise satisfy the requirements of 21CFR 312.21(a) or its counterpart under any Applicable Law. 1.40 “Phase I/II Clinical Trial” means any study conducted in humans in any country in the Territory to determine, among other things, the maximum tolerated dosage, dose response, safety, and preliminary efficacy of the Licensed Product in a human target patient population for the purpose of identifying the appropriate dose for a PhaseIII Clinical Trial or that would otherwise satisfy the requirements of 21CFR 312.21(b) or its counterpart under any Applicable Law, and as the same may be amended, supplemented or replaced from time to time. 7 1.41 “Phase II Clinical Trial” means any study conducted in humans in any country in the Territory to determine, among other things, dose response, duration of effect, preliminary efficacy and safety of the Licensed Product in a human target patient population for the purpose of identifying the appropriate dose for a Phase III Clinical Trial or that would otherwise satisfy the requirements of 21 CFR 312.21(b) or its counterpart under any Applicable Law, and as the same may be amended, supplemented or replaced from time to time. 1.42 “Phase III Clinical Trial” means any study conducted in humans in any country in the Territory to confirm, with statistical significance, the efficacy and safety of the Licensed Product in a large, targeted population. 1.43 “Release Event” has the meaning set out in Section2.9. 1.44 “Royalty Term” means, on a country-by-country basis in each country within the Territory, (REDACTED: Royalty term) 1.45 “Sublicensee” means a Third Party that has entered into a license agreement with Licensee sublicensing any of the rights granted under Section2.1.1. 1.46 “Term” has the meaning set out in Section 11.1. 1.47 “Territory” means North America (including Mexico), South America, Israel, and those countries within the geographic area circled on the map attached as Exhibit G. 1.48 “Third Party” means any Person other than Licensor or Licensee and their respective Affiliates. 8 1.49“Trademark” means the trademark VIRULIZIN®, which trademark is registered as set out in Schedule B. 1.50 “Valid Claim” means any pending or issued claim included within Patent Rights that has not been permanently revoked, nor rendered unenforceable or invalid by a decision of a court or other governmental agency of competent jurisdiction that is unappealable or unappealed in the time allowed for appeal, and which has not been admitted to be invalid or unenforceable through reissue or disclaimer or otherwise, providedhowever, that such Valid Claim has not been pending more than five (5) years. 1.51 Interpretation The following provisions shall govern the interpretation of this Agreement: 1.51.1 Headings in this Agreement are solely for the convenience of reference and shall not be used for purposes of interpreting or construing the provisions hereof. 1.51.2 All references in this Agreement to a designated “Article”, “Section”, or other subdivision or to a Schedule are to the designated Article, Section, or other subdivision of, or Schedule to, this Agreement. 1.51.3 The words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section, or other subdivision of, or Schedule to, this Agreement. 1.51.4 The word “including”, when following any general statement, term or matter, is not to be construed to limit such general statement, term or matter to the specific items or matters set forth immediately following such word or to similar items or matters, whether or not non limiting language (such as “without limitation” or “but not limited to” or words of similar import) is used with reference thereto, but rather is to be construed to refer to all other items or matters that could reasonably fall within the broadest possible scope of such general statement, term or matter. 1.51.5 All references to currency, dollar or $ are deemed to mean lawful money of the United States. 1.51.6 Any reference to a statute includes and is a reference to such statute and to the regulations made pursuant thereto, with all amendments made thereto and in force from time to time, and to any statute or regulations that may be passed which has the effect of supplementing or superseding such statute or such regulations. 1.51.7 Wherever reference is made “to the knowledge of” with reference to the knowledge of Licensor with respect to a matter, it means the actual knowledge on the Effective Date with respect to such matter, without further or independent investigation, of the following senior management personnel of Licensor: Dr. Aiping H. Young, President and CEO, Dr. Saeid Babaei, Director of Corporate Development and Dr. Yoon Lee, Director of Research, each of whom has been involved in the regulatory, manufacturing, clinical and scientific aspects of the Licensed Product. 9 1.51.8 Words imparting the masculine gender include the feminine or neuter gender and words in the singular include the plural and vice versa. 1.51.9 This Agreement has been prepared jointly by the Parties, each having access to legal counsel of its choice, and shall not be strictly construed or interpreted in favour of or against either Party. Article 2 Grant, Security Interest 2.1 Grant of License by Licensor Licensor hereby grants to Licensee and Licensee accepts, subject to the terms and conditions of this Agreement, an exclusive, royalty-bearing license under the Licensor’s Patent Rights and Licensor’s Know-How, including any future Improvements of Licensor, to: 2.1.1 develop, make, have made, use, have used, import, have imported, export, have exported, offer for sale, have sold, sell, produce, manufacture, distribute and market the Licensed Product solely within the Field of Use and the Territory; and 2.1.2 sublicense to Third Parties the rights granted under Section2.1.1 of this Section2.1 in accordance with Section2.3; and an exclusive license to use the Trademark in accordance with the provisions of Section 2.7. 2.2 Animal Use of Licensed Product Licensor agrees that in the event that it enters into a written agreement with a Third Party pursuant to which a license (the “Animal Field License”) is granted to that Third Party to make, use and/or sell the Licensed Product for therapeutic use in animals in any jurisdiction it shall pay to Licensee (REDACTED: Royalty rate and duration) In the event that, on or before the (REDACTED: Royalty rate and duration), Licensor has not either: (i)entered into an Animal Field License; or (ii)commenced Development of the Licensed Product for use in an animal, as evidenced by the written records of Licensor, representatives of Licensee and Licensor shall meet in person to discuss whether such events have not been achieved because of a failure of Licensor to use its commercially reasonable efforts to achieve such events.If the Parties agree that Licensor has used its commercially reasonable efforts, the Parties shall agree upon a revised timetable to achieve the events.Each of the Parties shall act reasonably and in good faith in connection with the provisions of this Section 2.2.In the event that the Parties cannot agree, (REDACTED: Royalty rate and duration) that Licensor has used its commercially reasonable efforts, either Party may refer the matter as a Dispute to the dispute resolution provisions of Article 10.If, as a result of the such dispute resolution provisions, it is determined that Licensor has failedto use its commercially reasonable efforts to achieve the events described above in this Section 2.2, the Field of Use as defined in this Agreement shall, without further act by either Party, be amended to mean “all indications and therapeutic uses in humans and animals” and Licensor shall have no further rights in respect to Licensed Product for use in animals within the Territory. 10 (REDACTED: Payment Rate and Milestone Date) 2.3 Sublicenses by Licensee (REDACTED Terms/responsibility) Subject to the provisions of this Section2.3, Licensee shall have the right to sublicense rights granted in Section2.1.1 in (REDACTED Terms/responsibility) 2.3.2 No sublicense may contain the right to further sublicense unless Licensee shall have first obtained Licensor’s prior written consent, such consent not to be unreasonably withheld. 2.3.3 Each sublicense shall contain covenants by the Sublicensee for such Sublicensee to observe and perform materially the same terms and conditions as those set out for Licensee, as though the Sublicensee were a party to this Agreement, including, without limitation, the provisions of Articles4, 5 and 6. 2.3.4 All sublicenses granted under this Section2.3 shall terminate upon termination of this Agreement, or on a country-by-country basis, as the case may be. 2.3.5 Each sublicense shall include an obligation for the Sublicensee to account for and report its Net Salesto Licensee and Licensor on the same basis as if such sales were Net Sales by Licensee, and an obligation of the Sublicensee to comply with the terms of Article 8 as though the Sublicensee were a party to this Agreement. 2.3.6 Each sublicense shall provide that rights in respect of Intellectual Property Controlled by the Sublicensee which are Improvements shall be granted to Licensee on the basis that Licensee shall have the right to sublicense such rights to Licensor and without further act by Licensor or Licensee such rights shall be included in the license granted to Licensor pursuant to Section 2.5, subject to the termination provisions in such sublicense. 2.3.7 Licensee shall promptly deliver to Licensor a copy of each sublicense granted to a Sublicensee, and in any event (REDACTED Terms/responsibility)of the date of execution of such sublicense by the Parties thereto. 2.3.8 (REDACTED Terms/responsibility) 11 2.4 Improvements (REDACTED: Improvement ownership rights) 2.5 Grant of License by Licensee Licensee hereby grants to Licensor, and Licensor accepts, subject to the terms and conditions of this Agreement, a worldwide (except for those countries within the Territory in respect of which the license in Section2.1 is in effect), fully paid, royalty free, exclusive license, under Licensee’s Patent Rights and Licensee’s Know-How, including any future Improvements of Licensee, until the date of the last to expire of any Patent Rights of Licensor or Licensee in the Territory Covering the Licensed Product, to: 2.5.1 develop, make, have made, use, have used, import, have imported, export, have exported, offer for sale, have sold, sell, produce, manufacture, distribute and market the Licensed Product (x) within the Field of Use; (y) outside the Territory; and (z) in a country within the Territory in respect of which the license in Section2.1.1 has terminated for any reason; and 2.5.2 sublicense to Third Parties the rights granted under Section2.5.1 of this Section2.5, in accordance with Section2.6; 2.6 Sublicenses by Licensor (REDACTED: Terms/responsibility) Subject to the provisions of this Section2.6, Licensor shall have the right to sublicense rights granted in Section2.5.1 in (REDACTED: Terms/responsibility) 2.6.2 No sublicense may contain the right to further sublicense unless Licensor shall have first obtained Licensee’s prior written consent, such consent not to be unreasonably withheld. 2.6.3 All sublicenses granted under this Section2.6 shall terminate upon termination of the license set out in Section2.5.1. 2.6.4 Each sublicense shall provide that rights in respect of Intellectual Property Controlled by the sublicensee which are Improvements shall be granted to Licensor on the basis that Licensor shall have the right to sublicense such rights to Licensee and without further act by Licensee or Licensor such rights shall be included in the license granted to Licensee pursuant to Section 2.1, subject to the termination provisions in such sublicense. 2.6.5 Licensor shall promptly deliver to Licensee a copy of each sublicense granted to a sublicense of the rights of Licensor, and in any event, (REDACTED: Terms/responsibility)of the date of execution of such sublicense by the Parties thereto. 12 2.6.6 (REDACTED: Terms/responsibility) 2.7 Trademark Rights Licensee agrees that: 2.7.1 in consideration of the grant of the exclusive license to use the Trademark set out in S. 2.1, the Licensee shall pay to the Licensor an annual fee of (REDACTED: Fee Amount and terms) (it being agreed between the Parties that all amounts payable by the Licensee to the Licensor pursuant to Article 7 are paid in consideration of the license granted to the Licensee under the Licensor’s Patent Rights and Licensor’s Know-How); 2.7.2 it shall use the Trademark only during the Term, and only in association with its exercise of its licensed rights set out in Section 2.1, and for no other purpose; 2.7.3 it shall not make any changes or alterations to the Trademark unless specified or approved in advance in writing by Licensor; 2.7.4 in each use of the Trademark it shall utilize the “TM” symbol or ® symbol on the right shoulder of the Trademark (for example “VIRULIZIN®”), as directed by Licensor; 2.7.5 it will, upon the request of Licensor, deliver samples of all advertising, promotion, general information and other materials that bears or refers to any of the Trademark; and 2.7.6 Licensee will indicate on all printed material, its website or other commercially available material that the Trademark is used under license from Licensor, in the following manner: “VIRULIZIN® is a trademark of Genesense Technologies Inc. and is used by [Licensee] under license.All rights reserved.” 2.8 No Implied License No licenses or other rights are granted by either Party to the other except as expressly provided in this Agreement and each Party covenants to and agrees with the other that it shall not use or practice any of the Intellectual Property rights licensed to it under this Agreement except for the purposes expressly permitted in the applicable license granted under this Agreement. 13 2.9 Security Interest In order to secure the rights granted to Licensee under this Agreement, including, without limitation, (REDACTED: Security provisions) 14 Article 3 Technology Transfer 3.1 Initial Technology Transfer Unless otherwise prohibited by law, as soon as reasonably practicable following the Effective Date (except to the extent that Licensor has provided such materials to Licensee prior to the Effective Date), Licensor shall provide Licensee with and give Licensee access free-of-charge to copies of the following materials in existence as of the Effective Date, to the extent Licensor Controls such information, to assist Licensee to undertake the Manufacture, Development and Commercialization of the Licensed Product pursuant to this Agreement: (REDACTED: Know Technology transfer) Licensor represents and warrants that it has provided all of the documents and items listed in Exhibit E to Licensee or its agents and representative prior to the execution hereof. 3.2 Technical Assistance Licensor shall provide Licensee with technical assistance to enable Licensee to undertake the Manufacture, Development and Commercialization of the Licensed Product in the Field of Use, on the terms set forth in ExhibitB (the “Independent Contractor Services Agreement”). 15 Article 4 Regulatory Compliance 4.1 Ownership and Maintenance of Governmental Approvals Subject to the provisions of Section4.3, Licensee will hold and own all Governmental Approvals and Marketing Authorizations for the Licensed Product for each country in the Territory.Without limiting the generality of the foregoing, Licensee shall prepare and submit in its own name and at its expense NDAs with the FDA in the U.S. and any other equivalent application with the applicable Competent Authorities in other countries in the Territory. 4.2 Licensee Obligations Licensee will use, and will cause its Affiliates and Sublicensees to use, Diligent Efforts to: (i)prepare and submit in its own, its Affiliate’s or its Sublicensee’s name and at their expense all applications, documentation and materials required by each Competent Authority in the Territory and all requirements thereafter necessary or desirable to obtain all Governmental Approvals necessary for the Development and Commercialization of the Licensed Product; and (ii)secure and maintain, at its sole cost and expense, any and all Governmental Approvals required for the Licensed Product by applicable Competent Authorities necessary or desirable in connection with the performance by Licensee of its obligations hereunder. 4.3 Licensor Participation; Sharing of Information (a)Licensee will give, and will cause its Affiliates and Sublicensees to give, Licensor reasonable notice from time to time of meetings (whether in person or by telephone or video conference) scheduled with Competent Authorities regarding the Licensed Product and provide Licensor with information sufficient to ensure that Licensor is adequately informed about the issues to be presented at any such meeting.Licensor shall have the right to up to two of its personnel or, alternatively subject to approval of Competent Authorities, one of its personnel and an external representative, attend such meetings, PROVIDED that such external representative shall not attend if, in the reasonably formed opinion of Licensee, attendance by the external representative would impede or otherwise prejudice the Governmental Approval.Licensee representatives shall have all decision-making authority with respect to matters considered at such meetings. (b)Licensee shall provide the following documents to Licensor, in the English language: (REDACTED: Information sharing details) 16 (c)Licensor shall provide the following documents to Licensee, in the English language: (REDACTED: Information sharing details) 4.4 Adverse Events Reporting 4.4.1 Licensee, on behalf of itself, its Affiliates and any permitted sublicensees, shall advise Licensor, and, in the event that Licensor or its other licensees undertakes Development or Commercialization of the Licensed Product outside the Territory, Licensor shall advise Licensee, in each case by telephone or facsimile, promptly but in no event later than (REDACTED: Term) after Licensee, its Affiliates or sublicensees or Licensor, as the case may be, becomes aware of any serious or unexpected side effects, injury, toxicity or sensitivity reaction, or any unexpected incidence, and the severity thereof, associated with the formal GLP toxicology studies, clinical uses, investigations and marketing of the Licensed Product. 4.4.2 Such advising Party shall provide the other Party with a written report delivered by confirmed facsimile of any SADE, stating the full facts known to such Party, including investigator name, site details, if any, customer name, if any, address, telephone number, batch, lot and serial numbers, and other information as required by Applicable Laws. 4.4.3 Licensee shall have full responsibility in the Territory, and, in the event that Licensor or any of its other licensees undertakes Development or Commercialization of the Licensed Product outside the Territory, Licensor or any of its other licensees shall have full responsibility outside the Territory for: (i)monitoring all adverse experiences, including SADEs (collectively, “AEs”); (ii)data collection activities that occur between Licensee and the patient or medical professional, as appropriate, including any follow-up inquiries which Licensee deems necessary or appropriate; and (iii)meeting the requirements of the applicable Competent Authorities, including the submission of AE individual reports and periodic reports. 17 4.4.4 In the event either Party requires information regarding AEs with respect to reports required to be filed by it in order to comply with Applicable Laws, including obligations to report AEs to the Competent Authorities, each Party agrees to provide such information to the other in sufficient time to enable each Party to report such AEs to the Competent Authorities in accordance with Applicable Laws. 4.4.5 Licensee shall designate to Licensor, and in the event that Licensor undertakes Development or Commercialization of the Licensed Product outside the Territory, Licensor shall designate to Licensee, a qualified person under Applicable Laws to be responsible for AE reporting in each country in the Territory. 4.5 Rights of Reference Licensor shall grant and hereby grants to Licensee a free-of-charge right to reference and use and have full access to all existing Governmental Approvals, Marketing Authorizations and all other regulatory documents relating to the Licensed Product, including any IND, any NDA and any DMF (whether as an independent document or as part of any NDA, and all chemistry, Manufacturing and controls information), and any supplements, amendments or updates to the foregoing, where such regulatory documents are Controlled by Licensor for the Licensed Product in the Field of Use (for the purposes of this Section, the “Licensee’s Right of Reference”).Licensee may license Licensee’s Right of Reference to Affiliates and to Sublicensees. Licensee shall grant and hereby grants to Licensor a free-of-charge right to reference and use all regulatory documents relating to the Licensed Product, where such regulatory documents are Controlled by Licensee, its Affiliates or its Sublicensees (the “Licensor’s Right of Reference”).The Licensor may license the Licensor’s Right of Reference to those of its sublicensees operating solely outside the Territory who do not export into the Territory. 4.6 Access to Manufacturers Licensor and Licensee will each use its reasonable commercial efforts, and will cause their respective sublicensees to use reasonable commercial efforts, to cause each Third Party manufacturer that such Party has engaged to Manufacture the API comprised in the Licensed Product to provide reasonable access to the manufacturing facility of such Third Party for inspection by the other Party and to disclose to the other Party such technology relating to the establishment and maintenance of a manufacturing facility for API or the Licensed Product as such Party shall reasonably request. 18 Article 5 Development 5.1 Development Rights Licensor and Licensee acknowledge and agree that, as between them, Licensee and its Affiliates, licensees and Sublicensees will have the sole discretion and obligation with respect to the Development of the Licensed Product within the Territory (subject to the provisions of this Agreement), and Licensor and its Affiliates and licensees and sublicensees shall have the sole right but not the obligation to Develop the Licensed Product outside the Territory, and that it may benefit both Parties to exchange certain information as provided in this Article 5.Without limiting the generality of the foregoing provisions of this Section5.1, Licensee shall have the right to determine, in its discretion, the method of administration of the Licensed Product under a Development Program. 5.2 Development On or before that date that is (REDACTED: Delivery date), Licensee shall deliver to Licensor a written Development Program that describes in detail the Development of the Licensed Product in the Territory to be carried out by Licensee or its Affiliates or Sublicensees, as the case may be, including the budgeted amounts and sources of funding for each material stage of the Development Program.In the event that Licensee decides to pursue such Development using intravenous administration of the Licensed Product such Development Program will include the Development steps set out in PartI of ExhibitF, and in the event that Licensee decides to pursue such Development using another form of administration of the Licensed Product such Development Program shall include the Development steps set out in PartII of ExhibitF. 5.3 Diligent Efforts Licensee shall use its Diligent Efforts, and shall cause its Affiliates and Sublicensees, as the case may be, to use Diligent Efforts, to Develop the Licensed Product throughout the Territory and without limitation to perform the Development Program (including without limitation the steps set out in PartI or PartII of ExhibitF, as applicable), and in connection therewith to raise adequate capital or otherwise finance such Development Program. 5.4 Licensee’s Disclosures and Reports Licensee shall provide to Licensor, and shall cause its Affiliates and sublicensees to provide to Licensor, within (REDACTED: Delivery date), an annual plan for the then current calendar year that will: (a) include a general overview and timetable for the Development activities regarding the Licensed Product during such year pursuant to the Development Program; and (b) set specific Development objectives and assign responsibility for achieving those objectives to employees of Licensee or its Sublicensees or contractors; 19 in each case including the Development steps set out in PartI or PartII of ExhibitF, as applicable, and as ExhibitF may be amended from time to time as described in Section11.4. 5.5 Mutual Disclosures and Reports (a)Each Party shall, and shall cause its respective Affiliates and sublicensees to, (to the extent that each Controls the following information): 5.5.1 notify the other in writing promptly following the discovery or invention of any Improvements; 5.5.2 notify the other in writing of all Patents and Know-How that would constitute Licensor’s Patent Rights, Licensee’s Patent Rights, Licensor’s Know-How or Licensee’s Know-How, as applicable, with meaningful inventions or data being communicated as promptly as practicable after such information is obtained or its significance is appreciated including: (a) an analysis and a summary of raw data relating to the Licensed Product (and, if requested by the other Party, copies of the raw data); (b) all toxicology and safety data relating to the Licensed Product; and (c) such other results of Development activities conducted by the Party that the other Party considers to be useful to Licensor for the purpose of obtaining Governmental Approvals, Development or Commercialization of the Licensed Product (within or outside the Territory, as applicable). 5.5.3 maintain Books and Records in sufficient detail and in good scientific manner appropriate for patent and regulatory purposes, including to obtain Governmental Approvals of the Licensed Product, and which shall be complete and accurate and shall fully and properly reflect all material work done and results achieved in connection with the Development of the Licensed Product and the performance of the activities hereunder, as well as any other books and records as may be required from time to time by Applicable Law or this Agreement; and 5.5.4 provide to the other Party such technical and scientific documents Controlled by such Party that the other Party reasonably requests that relate to the Development of the Licensed Product. (b)Each Party, its Affiliates and permitted sublicensees shall have the right to cross file and reference the materials, data and information described in Section5.5(a) in connection with obtaining Governmental Approvals of the Licensed Product within or outside the Territory, as applicable, and each Party shall execute such consents or authorizations as shall be reasonably required by the other Party for such purpose. 20 (c)Each Party shall retain all data and documents described in Section5.5(a) for (REDACTED: Retention term); as well as any other data and documents as may be required from time to time by Applicable Laws or this Agreement. (d)Prior to commencement of enrollment in any Clinical Trial of the Licensed Product, each Party shall advise the other of dosage levels that it or its Affiliates or Sublicensees intend to use in such Clinical Trial and shall in good faith consider any comments from the other Party regarding the safety of such dosage levels. 5.6 Establishment of Medical and Scientific Advisory Board The Parties agree that there is a legitimate business need to cooperate on the clinical development efforts. Accordingly, Licensee shall establish a Medical and Scientific Advisory Board (the “MSAB”) that will consist of independent scientific and technical thought leaders that are highly regarded by the scientific community.The MSAB will assist Licensee by (i)making recommendations to Licensee’s management relating to the clinical development strategy; (ii)analyzing and assessing ongoing clinical development of each Licensed Product; and (iii) assisting Licensee to prepare clinical development budgets.Licensee shall appoint to the MSAB one (1) representative of Licensor selected by Licensor.The actions and opinions of the MSAB will be confidential, however, the Licensor’s MSAB member may report clinical updates to a designated senior official of Licensor who will agree to keep such information confidential pursuant to Article 16 hereof.The MSAB will meet at least (REDACTED: meeting duration). 5.7 Co-negotiation for Commercial Supply of the Licensed Product In the event that both Parties, and in the case of Licensee its Affiliates and Sublicensees, if any, require commercial supplies of the Licensed Product and it is in the best interests of each Party to obtain a single source of supply for both Parties, the Parties acknowledge that they intend to jointly approach and co-negotiate with Third Party suppliers for the manufacture of commercial supplies of the Licensed Product.The Parties acknowledge and agree that any benefits from any economies of scale recognized from such co-negotiation for commercial supplies of the Licensed Product shall be shared proportionally based on volume purchased by the Parties.Nothing in this Section will oblige either Party to enter into any agreement with any Third Party, or restrict either Party’s ability to enter into any agreement with a Third Party without the other Party. Article 6 Commercialization 6.1 Commercialization Efforts Licensee shall use its Diligent Efforts, and shall cause its Affiliates and Sublicensees, if any, to use Diligent Efforts, to Commercialize the Licensed Product in the Territory. 6.2 Commercialization Program Licensee shall provide to Licensor, and shall cause its Affiliates and sublicensees to provide to Licensor, (REDACTED: Delivery dates) an annual plan for the then current calendar year that will: 21 6.2.1 Describe in reasonable detail the Commercialization plan for the Licensed Product in the Territory for such year; 6.2.2 Set specific Commercialization objectives and assign responsibility for achieving those objectives to employees of Licensee or its Sublicensees or contractors; 6.2.3 Provide Licensor with one (1) copy of material marketing, advertising and promotional materials from time to time upon request of Licensor and directly related to the Commercialization of the Licensed Product; 6.2.4 Provide to Licensor within(REDACTED: Delivery dates) a written progress report, which shall describe in reasonable detail the Commercialization activities that it has performed during such half year; 6.2.5 Provide Licensor with notice in writing of the date of First Commercial Sale of the Licensed Product in each country within the Territory; 6.2.6 Provide Licensor with notice in writing of the date of each of the Development Milestones in the Territory, (REDACTED: Delivery dates) of the occurrence of such events; 6.2.7 Provide to Licensor,(REDACTED: Delivery dates) written updates and reports, in reasonable detail, of plans to Commercialize the Licensed Product; and 6.2.8 Provide for responsible representatives of Licensee to meet with representatives of Licensor to discuss the Commercialization of the Licensed Product, so often as Licensor may reasonably request.Such meetings may take place by telephone, video conference or in-person meetings as shall be agreed by the Parties from time to time.Each Party shall bear its own costs of attending such meetings Article 7 Royalties and other Consideration 7.1 Obligation to Pay Licensee agrees to pay to Licensor the royalties set forth below, and in accordance with the provisions hereof until the earlier of the end of the last to end Royalty Term and the termination of this Agreement as hereinafter provided. 22 7.2 Royalties on Net Sales During the Royalty Term and subject to the provisions of Sections 7.4, 7.4 and11.7, Licensee shall pay Licensor royalties equal to: (REDACTED: Royalty rates and Net Sales strata) 7.3 Royalty Adjustment In the event that: (i) Licensee grants one or more Sublicenses (REDACTED: Payment Amounts/rates/terms) 23 7.4 Payment in Lieu of Royalties Licensee shall have the right, exercisable within (REDACTED: Payment Amounts/rates/terms) following the First Commercial Sale in any country within the Territory, to elect to terminate the obligation to pay royalties pursuant to Sections 7.2 and 7.3 by delivering notice in writing (the “Royalty Termination Notice”) of such election to Licensor within such period, and paying the following amounts to Licensor: (REDACTED: Payment Amounts/rates/terms) 7.5 Acknowledgement Licensee acknowledges its obligation to pay the Royalty Payments during the Royalty Term beyond the expiration of the last to expire of the Valid Claims of Licensor’s Patent Rights in a country in the Territory and that such amounts are payable in consideration of the substantial benefit that Licensee obtains from the use of Licensor’s Know-How during the period such amounts are payable. 7.6 Generic Competition (REDACTED: Payment rate reduction percent and terms) If, during any year in which a royalty payment is payable in respect of Net Sales within a country in the Territory following expiration of the Licensor’s Patent Rights in that country, a generic version of the Licensed Product is sold by a Third Party in that country (REDACTED: Payment rate reduction percent and terms) 24 7.6.2 (REDACTED: Payment rate reduction percent and terms) 7.7 Royalties respecting Sublicenses for South America During the Royalty Term and subject to the provisions of Section11.7, Licensee shall pay (REDACTED: Payment rate reduction percent)of all royalties received by Licensee or its Affiliates from such Sublicensee relating to a sublicense agreement respecting the (REDACTED: Payment rate reduction percent) 7.8 No Multiple Royalties No multiple royalties shall be payable because the use, lease or sale of any Licensed Product is, or shall be, covered by more than one valid and unexpired claim contained in the Patent Rights.Additionally, royalties shall be paid to Licensor for the sale of the Licensed Product based upon only one of Sections7.2, 7.6 or 7.7 above. 7.9 Combination Products In the event that the Licensed Product is(REDACTED: Payment Formula) 7.10 Development Based Milestone Payments As further consideration for the license granted hereunder, Licensee will make the following one time Milestone Payments to Licensor, as applicable: (REDACTED: Milestone payment amounts and criteria) 25 7.11 Place of Payment, Taxes and Conversions Royalty payments shall be paid in United States dollars at such place as Licensor may reasonably designate consistent with applicable laws and regulations.Any taxes which Licensee, its Affiliates or Sublicensees shall be required by law to withhold on remittance of the royalty payments shall be deducted from such royalty payments to Licensor.Licensee shall furnish Licensor with copies of all official receipts for such taxes.If any currency conversion shall be required in connection with the payment of royalties hereunder, such conversion shall be made by using the average exchange rate prevailing at Citibank, N.A. in New York, New York (“Citibank”) during the calendar quarterly reporting period to which such royalty payments relate. 7.12 Time for Payment 7.12.1 Within (REDACTED: Delivery dates)during the Term, Licensee shall pay to Licensor the royalties due and payable under this Agreement in respect of such calendar quarter, and shall provide the Royalty Statement referred to in Section8.2 along with such payment. 26 7.12.2 If no royalties or other payments under this Agreement shall be due to Licensor in respect of a quarterly period, Licensee shall not be required to provide a Royalty Statement in respect of such period. 7.13 Interest Amounts which are not paid when due shall accrue interest from the due date until paid, at a rate equal to the then prevailing prime rate of Citibank plus (REDACTED Interest premium) 7.14 No Set-Off All payments required to be made by Licensee to Licensor pursuant to this Article 7 shall be made without any unrelated set-offs or deductions. 7.15 Royalty Reduction for Infringement To the extent that: (a) Licensee or any Affiliate or Sublicensee of Licensee is required by order or judgment of any court in any jurisdiction to obtain a licence from a Third Party in any jurisdiction in the Territory; or (b) Licensee or any Affiliate or Sublicensee of Licensee, in its sole discretion after appropriate legal analysis, believes it necessary to obtain a license from a Third Party in any jurisdiction in the Territory; in order to sell the Licensed Product in such jurisdiction, then (REDACTED:Royalty reduction rates)of the royalties payable under such license in such jurisdiction may be deducted from royalties otherwise payable to Licensor hereunder in respect of the Net Sales in such jurisdiction, provided that in no event shall the aggregate royalties payable to Licensor in any period in respect of the Net Sales of the Licensed Product in such jurisdiction be reduced by more than (REDACTED:Royalty reduction rates) as a result of any such deduction. Article 8 Reports and Records 8.1 Records and Audits Licensee shall keep full, true and accurate books of account containing all particulars that may be necessary for the purpose of showing the amounts payable to Licensor under this Agreement.Said books of account shall be kept at Licensee’s principal place of business and the supporting data shall be opened up to Licensor once per year upon reasonable notice to Licensee for inspection by Licensor’s internal audit division or by another designated auditor selected by Licensor, except one to whom Licensee has reasonable objection, for the purpose of verifying Licensee’s Royalty Statement or compliance in other respects with this Agreement.The auditor shall enter into a confidentiality agreement with Licensee.Said books of account and the supporting data shall be made available to Licensor until the earlier to occur of (REDACTED: Delivery dates) from the relevant accounting (REDACTED: Delivery dates) following expiry of the applicable Royalty Term.All payments required under this Section8.1 shall be due within (REDACTED: Delivery dates) of the date Licensor provides Licensee with the auditor’s report if the Licensee agrees with the report, or upon a resolution pursuant to Article 10 hereof if Licensee objects to the report.If it is determined that there was underpayment in excess of (REDACTED: Delivery dates) then Licensee shall reimburse Licensor for the cost of the inspection at the time Licensee pays the underreported royalties, including any late charges as required by Section7.13 of this Agreement. 27 8.2 Royalty Statements Within (REDACTED: Delivery date) following the end of each calendar quarter during the Term, Licensee shall deliver to Licensor a complete and accurate report, giving such particulars of the business conducted by Licensee, its Affiliates and Sublicensees during the preceding quarter under this Agreement or pursuant to each Sublicense as shall be pertinent to an accounting of royalties and other payments that may be due to Licensor under this Agreement (each, a “Royalty Statement”).The Royalty Statement shall include at least the following: 8.2.1 an accounting of all Licensed Product used or sold; 8.2.2 total amounts received for Licensed Product; 8.2.3 Net Sales for each Licensed Product by each of Licensee, each Affiliate and each Sublicensee; 8.2.4 cumulative Net Sales for the current calendar year; 8.2.5 a breakdown of deductions applicable in computed Net Sales and taxes withheld, if any; 8.2.6 a breakdown of royalties due based on Net Sales by or for Licensee, its Affiliates and Sublicensees; 8.2.7 a breakdown of royalties due from any Sublicensee; 8.2.8 names and addresses of all Sublicensees and Affiliates of Licensee; and 8.2.9 a copy of each report from each Sublicensee as may be pertinent to an accounting of royalties and other payments that may be due to Licensor. 8.3 Confidential Treatment of Reports Licensor agrees to hold in confidence each Royalty Statement delivered by Licensee or other financial information relating to Licensee’s Net Sales pursuant to this Article 8 until the termination of this Agreement.Notwithstanding the foregoing, Licensor may disclose any such information required to be disclosed in its financial statements or as required by any stock exchange or similar regulatory authority, or pursuant to any Applicable Laws, provided that Licensor take reasonable steps to provide Licensee with the opportunity, where appropriate, to contest such subpoena, requirement or order reasonably in advance of said disclosure and only make such disclosure to the minimum extent required by law. 28 8.4 Non-Monetary Consideration In the event that Licensee or any Affiliate, or any of their respective Sublicensees, receives any non-monetary consideration in connection with the sale or other disposition for value of Licensed Products, including barter or counter-trade, the Net Sales shall be calculated based on (REDACTED: Formula)Licensee shall disclose to Licensor the terms of any such non-monetary consideration arrangement promptly on entering into such arrangement. Article 9 Patent Prosecution and Maintenance 9.1 Prosecution and Maintenance Licensor shall be responsible for prosecuting and maintaining in force Licensor’s Patent Rights (as the same may be amended or supplemented in writing from time to time after the date hereof), including, but not limited to, the filing of patent applications, extensions, continuations, continuations in part, divisionals, re-examinations, or re-issue applications that Licensor determines, in its reasonable discretion, may be required to advance the purposes of this Agreement or otherwise to protect the rights and licenses granted hereunder provided that: 9.1.1 Licensor shall keep Licensee reasonably informed with respect to all actions proposed to be taken with respect to Licensor’s Patent Rights and consult with Licensee from time to time, so often as Licensee may reasonably request, with respect to matters affecting or affected by Licensor’s Patent Rights; and Licensor shall not take any such actions in the event Licensee disapproves of any such action proposed to be taken with respect to Licensor’s Patent Rights on the basis and to the extent that it would have an adverse effect upon the license granted to Licensee herein as determined by Licensee, acting reasonably; and 9.1.2 Licensor agrees to take all such actions with respect to the filing, prosecution, and maintenance of Licensor’s Patent Rights that Licensee may from time to time reasonably request in connection with the license granted to Licensee herein. 9.2 Costs Licensee shall be responsible for and shall pay when due, all fees payable to governmental authorities and all reasonable cost (including professional fees) incurred by Licensor to prosecute and maintain Licensor’s Patent Rights.Licensor shall provide Licensee with invoices detailing such Costs.Within (REDACTED: Delivery date), the Parties shall reasonably agree upon a budget for the Prosecution and Maintenance of the Patent Rights (“Patent Budget”).Licensor shall update the Patent Budget (REDACTED: Delivery date) 29 9.3 No Dispute Licensee agrees that it will not, and shall cause its Sublicensees and Affiliates to not, during the Term or after the termination of this Agreement challenge or assist any other Person in challenging, any the Licensor’s Patent Rights. Article 10 Dispute Resolution 10.1 Disputes 10.1.1 The Parties recognize that disputes as to certain matters may from time to time arise during the Term which relate to either Party’s rights and/or obligations hereunder or to the interpretation, performance, breach, or termination of this Agreement, (a “Dispute”).It is the objective of the Parties to establish procedures to facilitate the resolution of a Dispute in an expedient manner by mutual cooperation and without resort to litigation.To accomplish this objective, the Parties agree to follow the procedures set forth in this Article 10 if and when a Dispute arises under this Agreement. 10.1.2 A Dispute among the Parties will be resolved as recited in this Article 10.Any Disputes relating to this Agreement shall be promptly presented to the Chief Executive Officers of Licensor and Licensee, or their respective designees (who must be members of a Party’s senior management) for resolution.From the date of referral of a Dispute to the Chief Executive Officers or their designees of the Parties and until such time as any matter has been resolved by the Parties or has been finally settled by arbitration hereunder, the running of the cure periods (if any) as to which a Party must cure a breach that is part of the subject matter of any Dispute shall be suspended.In the event that the Chief Executive Officers of Licensor and Licensee, or their respective designees, cannot after good faith negotiations resolve the Dispute within thirty (30) days (or such other period of time as mutually agreed to by the Parties in writing) of being requested by a Party to resolve a Dispute, the Parties agree that such Dispute shall be resolved by binding arbitration in accordance with this Section10.1. 10.1.3 If a Party intends to begin arbitration to resolve such Dispute, such Party shall provide written notice (the “Arbitration Notice”) to the other Party informing such other Party of such intention and the issues to be resolved.Any arbitration hereunder shall be conducted pursuant to the Commercial Arbitration Rules of the American Arbitration Association (“AAA”), including the Supplementary Procedures for Large Complex Disputes (the “AAA Rule”) except as modified herein.The arbitration shall be conducted by a panel of three (3) arbitrators (the “Panel”), one to be selected by Licensee, one to be selected by the Licensor and the third to be selected by the other 2 arbitrators.If the third arbitrator cannot be agreed upon by such two arbitrators within thirty (30) days, the AAA shall promptly appoint the arbitrator to complete the Panel in accordance with the criteria set forth in this Section10.1.The arbitrators shall be industry experts experienced in the issues comprising the Dispute and shall have no past, present or anticipated future affiliation with either Party.The arbitration shall take place in New York, New York.The Panel shall apply the laws of the State of New York, without regard to its conflicts of laws provisions.The Panel shall issue appropriate protective orders and/or confidentiality obligations to protect each Party’s confidential information.If a Party can demonstrate to the Panel that the complexity of the issue or other reasons warrant the extension of one or more timetables in the AAA Rules, the Panel may extend such timetables but in no event shall the proceeding extend more than twelve (12) months from the date of filing of the Arbitration Notice with the AAA.The Panel’s decision shall be in writing.The Panel shall have the authority to award any remedy allowed by law or in equity, including compensatory damages, pre-judgment interest and to grant final, complete, interim, or interlocutory relief, including specific performance, injunctions and other equitable relief, but not punitive or other damages and each Party shall be deemed to have waived any right to such excluded damages.Each Party shall bear its own costs, fees and expenses in the arbitration and shall share equally the Panel’s fees, unless the Panel determines that its fees are to be paid by the non-prevailing Party. 30 10.2 Performance to Continue Each Party shall continue to perform its obligations under this Agreement pending final resolution of any Dispute arising out of or related to this Agreement; provided, however, that a Party may suspend performance of its obligations during any period in which the other Party fails or refuses to perform its obligations. 10.3 Determination of Patents and Other Intellectual Property Notwithstanding the foregoing, any dispute relating to the determination of validity of claims, infringement or claim interpretation relating to the Patent Rightsshall be submitted exclusively to the courts. Article 11 Term and Termination 11.1 Term This Agreement shall become effective on the Effective Date and shall expire on the date of the expiration of the last to expire Royalty Term in any country in the
